Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Detail Action
This office action is in response to election filed on 1/20/2022.
Claims 1-20 are pending.
Applicant’s election without traverse of specie (1) server-decided mode, claims 3-9 and 15)  in the reply filed on 1/20/2022 is acknowledged. Claims 1-9, 12, and 15 are examined.

4. The non-elected species grouping of (3) (4) should be (2) (3) and claims in the grouping contains typo and updated information is below for future prosecution reference.  Since (2) and (3) are non-elected, it has no impact on current prosecution.

This application contains claims directed to the following patentably distinct species corresponding to
(1) Server-decide mode, Figures 4-6 (claims 3-9, 15),
(3) Negotiated mode, Figure 7(11, 14), and
(4) Terminal decided mode, Figure 8 (10, 13, 18, 20)
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 12 similarly recite the limitation of “a server-decided upgrade mode”, “a terminal-decided upgrade mode” or a “negotiated upgrade mode”.  Upon reviewing the Specification, there is no definition of the above three modes. For example, what is the precise meaning of “server-decided”, what is being decided and based on what to make the decision? Dependent claims of the above independent claims inherit the deficiency from their corresponding parent claims and are rejected for similar reasons. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakane et al. (US 2007/0006216 A1)

Per claim 1,

Nakane discloses
obtaining an upgrade package; (see claim 1, program updating operation of a program…downloading the program)
determining a target upgrade mode for a terminal, wherein the target upgrade mode comprises one of a server-decided upgrade mode, a terminal-decided upgrade mode, or a negotiated upgrade mode; (see selecting patterns as a mode corresponding to a target mode, d) pull-manual type…where updates are performed …in said terminal device by said terminal device, where it is decided to perform an update in said terminal as terminal-decided mode. )
sending the upgrade package to the terminal; (claim 15, downloading the program from the server to a terminal) and 
performing, based on the target upgrade mode, a software upgrade procedure of the terminal using the upgrade package.  (claim 2, program updating performed by said terminal device. )


Per claim 12, 
Nakane discloses
8Atty. Docket No. 4747-59400 (85619373US06) sending an upgrade mode to a server, for the server to determine a target upgrade mode for the terminal, (see selecting patterns as a mode corresponding to a target mode, d) pull-manual type…where updates are performed …in said terminal device by said terminal device, where it is decided to perform an update in said terminal as terminal-decided mode. Since modes are available to select, they were sent to a server so user can select)
Obtaining an upgrade package from the server; (claim 15, downloading the program from the server to a terminal)
 and performing,  a software upgrade procedure of the terminal based on a target upgrade mode, wherein the target upgrade mode comprises one of a server-decided upgrade mode, a terminal-decided upgrade mode, or a negotiated upgrade mode.  (see selecting patterns as a mode corresponding to a target mode, d) pull-manual type…where updates are performed …in said terminal device by said terminal device, where it is decided to perform an update in said terminal as terminal-decided mode. )

	
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakane et al. (US 2007/0006216 A1) in view of Searle et al. (US 20160291959 A1)

Per claim 2, the rejection of claim 1 is incorporated;

Nakane does not specifically disclose	

wherein the performing comprises performing the software upgrade procedure of the terminal in the target upgrade mode based on at least one of an upgrade package type, an upgrade package priority, or service status information of a service in the terminal, wherein the service status information comprises at least one of a service status of the service in the terminal or a service priority of the service in the terminal
 
However, Searle disclose
wherein the performing comprises performing the software upgrade procedure of the terminal in the target upgrade mode based on at least one of an upgrade package type, an upgrade package priority, or service status information of a service in the terminal, wherein the service status information comprises at least one of a service status of the service in the terminal or a service priority of the service in the terminal.  ([0055], [0059], see package parameter including package priority, [0074], see update with highest priority is updated first)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Searle into the teachings of Nakane to include the limitation disclosed by Searle.  The modification would be obvious to one of ordinary skill in the art to want to update package with highest priority first because package with higher priority has more impact to the system or services available to users.	
	




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHILIP WANG/Primary Examiner, Art Unit 2199